Citation Nr: 1541438	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of acid burns to the eyes, to include as secondary to herbicide exposure.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for perforation, tympanic membrane, bilateral.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.

4. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a sinus disability, to include as secondary to asbestos exposure.

5. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.
6. Entitlement to service connection for a disability characterized by blood in the urine, to include as secondary to herbicide and/or asbestos exposure.

7. Entitlement to service connection for a kidney disability, to include as secondary to herbicide and/or asbestos exposure.

8. Entitlement to service connection for an adrenal gland disability, to include as secondary to herbicide and/or asbestos exposure.

9. Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as secondary to herbicide exposure.

10. Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as secondary to herbicide exposure.

11. Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to herbicide exposure.

12. Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to herbicide exposure.

13. Entitlement to a compensable rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1972, and was awarded, among other medals and decorations, the Purple Heart and the Combat Action Ribbon. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). A June 2011 rating decision denied a compensable rating for service-connected left ear hearing loss, and reopened and denied previously denied claims for service connection for right ear hearing loss, residuals of acid burns to the eyes, and a sinus disability. The June 2011 rating decision also denied reopening previously denied claims for service connection for perforation, tympanic membrane, bilateral, and a skin disability, and denied claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities. A February 2013 rating decision denied service connection for blood in the urine, a kidney disability, and an adrenal gland disability. 

The Veteran submitted a December 2014 Notice of Disagreement (NOD) with the December 2013 rating decision that denied his claims for service connection for a heart disability and degenerative arthritis of the bilateral knees, cervical spine, and lumbar spine. It appears that a Statement of the Case (SOC) as to these issues has not been issued and the Veteran's representative, in his April 2015 statement, asserted that the Veteran was entitled to a SOC. Manlincon v. West, 12 Vet. App. 238 (1999). However, the Board notes that of record is a February 2015 letter from the RO to the Veteran informing him that they had received his NOD and his Decision Review Officer (DRO) election and the next step in the process was to issue him a SOC. Thus, a remand for a SOC is not required as the RO has acknowledged the Veteran's NOD and it appears that the issuance of the required SOC has simply not been completed yet, not that the NOD was not received or acknowledged. 

At the time of the Veteran's July 2013 Substantive Appeal, as to the issues of entitlement to a compensable rating for service-connected left ear hearing loss, and service connection for right ear hearing loss, residuals of acid burns to the eyes, a sinus disability, perforation, tympanic membrane, bilateral, a skin disability, and peripheral neuropathy of the bilateral upper and lower extremities, he elected to be heard by the Board at his RO. However, by an August 2014 statement, the Veteran withdrew his Board hearing request. At the time of his September 2014 Substantive Appeal, as to the issues of entitlement to service connection for a disability characterized by blood in the urine, a kidney disability, and an adrenal gland disability, he declined to be heard by the Board.

The issues of entitlement to service connection for residuals of acid burns to the eyes, a sinus disability, a skin disability, a disability characterized by blood in the urine, and peripheral neuropathy of the bilateral upper and lower extremities, and a compensable rating for service-connected left ear hearing loss, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not appeal the August 1983 RO decision that denied service connection for residuals of acid burns to the eyes and perforation, tympanic membrane, bilateral. 

2. The Veteran did not perfect an appeal of the July 2003 RO decision that denied service connection for right ear hearing loss. 

3. The Veteran did not appeal the October 1989 RO decision that denied service connection for a sinus disability. 

4. The Veteran did not perfect an appeal of the October 2004 RO decision that denied service connection for a skin disability. 

5. Evidence received since the August 1983 RO decision, related to the claim of entitlement to service connection for perforation, tympanic membrane, bilateral, is not cumulative or redundant of evidence previously of record; however, such does not raise a reasonable possibility of substantiating the claim.

6. Evidence received since the August 1983, October 1989, July 2003, and October 2004 RO decisions is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claims for service connection for residuals of acid burns to the eyes, right ear hearing loss, a sinus disability, and a skin disability.

7. The Veteran's right ear hearing loss is attributable to the acoustic trauma he experienced during active service.

8. There is no probative evidence of an in-service event, injury, or disease, including exposure to herbicides and/or asbestos, to which the Veteran's kidney disability may be attributed.

9. There is no probative evidence of an in-service event, injury, or disease, including exposure to herbicides and/or asbestos, to which the Veteran's adrenal gland disability may be attributed.


CONCLUSIONS OF LAW

1. The August 1983 RO decision that denied service connection for residuals of acid burns to the eyes and perforation, tympanic membrane, bilateral, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015). 

2. The July 2003 RO decision that denied service connection for right ear hearing loss is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015). 

3. The October 1989 RO decision that denied service connection for a sinus disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015). 

4. The October 2004 RO decision that denied service connection for a skin disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015). 

5. The evidence received subsequent to the August 1983 RO decision, as to the claim of entitlement to service connection for perforation, tympanic membrane, bilateral, is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2015).

6. The evidence received subsequent to the August 1983, October 1989, July 2003, and October 2004 RO decisions is new and material; the claims for service connection for service connection for residuals of acid burns to the eyes, right ear hearing loss, a sinus disability, and a skin disability, are reopened. 38 U.S.C.A.     §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2015).

7. The criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2015); 38 C.F.R.           §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

8. The criteria for service connection for an adrenal gland disability, to include as secondary to herbicide and/or asbestos exposure, have not been met. 38 U.S.C.A.   §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2015); 38 C.F.R.  §§ 3.303, 3.304, 3.307, 3.309 (2015).

9. The criteria for service connection for a kidney disability, to include as secondary to herbicide and/or asbestos exposure, have not been met. 38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2015); 38 C.F.R.  §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

Regarding the increased rating claim on appeal, the Board notes that only "generic notice," and not "Veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim." See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155. Accordingly, there is no requirement that VA must notify a Veteran of alternative diagnostic codes or potential "daily life" evidence. Id.

As to the claims decided herein, the VCAA notice requirements were satisfied by virtue of letters dated in January 2011 and June 2012, sent to the Veteran prior to the initial unfavorable decisions dated in June 2011 and February 2013, respectively. These letters informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence, as well as how disability ratings and effective dates are assigned. 

In addition, as this case involves new and material evidence, VA is required to look at the bases for the prior denial and notify the Veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial. The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied. Kent v. Nicholson, 20 Vet. App. 1 (2006). The January 2011 letter satisfied this requirement as to the Veteran's claims, with the exception of the claim of entitlement to service connection for a skin disability. However, as the Board has reopened that previously denied claim herein, there is no prejudice to the Veteran related to the omission of the Kent criteria in the January 2011 letter.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). The claims file, related to the claims decided herein, contains service treatment records and VA and private treatment records. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The record reflects attempts to obtain the records pertaining to an award of disability benefits with the Social Security Administration (SSA). In August 2013, the SSA informed VA that the Veteran's SSA folder had been destroyed. The RO added to the claims file an August 2013 Formal Finding of Unavailability as to the Veteran's SSA records reflecting their efforts to obtain such. In the October 2014 Supplemental SOC (SSOC), the Veteran was informed of the unavailability of his SSA records. Also of record are two negative responses from VA Medical Centers (VAMC) responding to a RO request for the Veteran's VA treatment records dated from January 1, 1990, to December 31, 1995. The Veteran was informed of such at the time of the February 2013 RO decision. 

The Veteran was afforded VA examinations in April 2011 and January 2013 as to his service connection claims. The resultant VA opinions, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, are adequate. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. 38 U.S.C.A.   § 7105; 38 C.F.R. § 20.302. A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id. 

The relevant evidence of record at the time of the August 1983 RO decision that denied service connection for residuals of acid burns to the eyes and perforation, tympanic membrane, bilateral, included the Veteran's claim and related statements, his service treatment records, his post-service treatment records, and report of a June 1983 VA examination. No eye disability was specifically found on VA examination at that time, and it does not appear that the Veteran's tympanic membranes were examined. The Veteran did not file a NOD with the August 1983 RO decision and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the August 1983 RO decision became final based on the evidence then of record. 38 U.S.C.A.   § 7105; 38 C.F.R. § 20.1103.

Evidence added to the record since August 1983 includes the Veteran's claim and related statements, as well as additional VA and private treatment records. Specifically, added to the record is a March 2006 VA treatment report indicating that he underwent surgery for a vitreous hemorrhage in the left eye, and a February 2010 VA treatment record containing a diagnosis of a cataract in the right eye. These VA treatment records were not previously before agency decisionmakers and relate to an unestablished fact necessary to substantiate the claim as to the Veteran's previously denied claim of entitlement to service connection for residuals of acid burns to the eyes, a diagnoses of bilateral eye disabilities. There is thus sufficient new and material evidence upon which to reopen that claim. 

However, there is no such new and material evidence as to the claim of entitlement to service connection for perforation, tympanic membrane, bilateral. No records dated since August 1983 contain a diagnosis of perforation, tympanic membrane, bilateral; in fact, on VA examination in April 2011, the examiner specifically found eardrums within normal limits, without current or prior perforation. While the April 2011 VA examination report is new, as it was not previously before agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, evidence of perforation of tympanic membranes; and is thus not new and material evidence sufficient to reopen the Veteran's previously denied claim. VA already assisted the Veteran in affording him the April 2011 VA examination and the Board finds that additional assistance to the Veteran would not raise a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. 110, 118.

The relevant evidence of record at the time of the July 2003 RO decision that denied service connection for right ear hearing loss, included the Veteran's claim and related statements, his service treatment records, and his post-service treatment records. It does not appear that he was afforded a VA examination, and his claim was denied on the basis that such was not incurred during service. The Veteran filed a NOD with the July 2004 RO decision and additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156(b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52. The additional evidence was considered in the June 2004 SOC and the Veteran did not perfect an appeal. Thus, the July 2003 RO decision became final based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence added to the record since July 2003 includes the Veteran's claim and related statements, as well as additional post-service treatment records. Specifically, added to the record is a private February 2011 audiogram indicating that the Veteran's right ear hearing acuity met the VA regulations to be considered a disability. The private treatment record was not previously before agency decisionmakers and relates to an unestablished fact necessary to substantiate the claim, the presence of right ear hearing loss that comports with VA standards; and is thus new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for right ear hearing loss.

The relevant evidence of record at the time of the October 1989 RO decision that denied service connection for a sinus disability, included the Veteran's claim and related statements, his service treatment records, and his post-service treatment records. It does not appear that he was afforded a VA examination, and his claim was denied on the basis that there was no evidence of a chronic in-service or post-service sinus disability. The Veteran did not file a NOD with the October 1989 RO decision and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156(b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52. Thus, the October 1989 RO decision became final based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence added to the record since October 1989 includes the Veteran's claim and related statements, as well as additional post-service treatment records. Specifically, added to the record is a September 1995 VA treatment record indicating that the Veteran had been diagnosed with chronic sinusitis. The VA treatment record was not previously before agency decisionmakers and relates to an unestablished fact necessary to substantiate the claim, evidence of post-service sinusitis; and is thus new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a sinus disability. 

The relevant evidence of record at the time of the October 2004 RO decision that denied service connection for a skin disability, included the Veteran's claim and related statements, his service treatment records, and his post-service treatment records. It does not appear that he was afforded a VA examination, and his claim was denied on the basis that there was no evidence that his current skin disability was related to service. The Veteran filed a NOD with the October 2004 RO decision and additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156(b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52. 
The additional evidence was considered in the May 2005 SOC and the Veteran did not perfect an appeal. Thus, the October 2004 RO decision became final based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence added to the record since October 2004 includes the Veteran's claim and related statements, as well as additional post-service treatment records, a number of which detail his clinical complaints and physical findings related to his claimed skin disability, which include additional skin diagnoses which may be related to service. The number of VA treatment records were not previously before agency decisionmakers. The Board notes here that the Veteran was afforded a VA examination in April 2011 that resulted in a negative etiological opinion; however the opinion is inadequate. The evidence since the October 2004 RO decision thus triggers VA's duty to assist the Veteran by obtaining a sufficient medical opinion, which might raise a reasonable possibility of substantiating the Veteran's previously denied claim of entitlement to service connection for a skin disability. The claim is reopened.

As the Board has determined that new and material evidence has been received as to the Veteran's claims, with the exception of his claim of entitlement to service connection for perforation, tympanic membrane, bilateral, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits. In this case, as discussed above, the Veteran was properly notified and assisted by VA in the adjudication of his claims of entitlement to service connection for right ear hearing loss and the Board finds no prejudice to the Veteran. Also, as to the claims of entitlement to service connection for residuals of acid burns to the eyes, and sinus and skin disabilities, as will be discussed below, further development is required prior to the Board's review of the merits of those claims.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
 § 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

For purposes of 3.303(b), where a Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 
Organic neurological disorders, including sensorineural hearing loss, as well as calculi of the kidney, are listed as chronic conditions under 38 C.F.R. § 3.309(a). Therefore, any hearing loss disability can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b). In addition, such may be presumed to have been incurred in service if it becomes manifest to a compensable degree or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A presumption exists under the laws and regulations pertaining to herbicide exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) and 3.309(e). A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e)  will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service. A claimant is presumed to have been exposed to herbicides if he or she served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, and in other limited foreign areas during limited times, unless there is affirmative evidence to establish that the claimant was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f). A claimant may still seek to establish service connection for diseases not listed in 38 C.F.R. § 3.309(e) by offering medical evidence that his disease was actually caused by military service, including herbicide exposure. See 38 C.F.R. § 3.309; Combee v. Brown, 34 F.3d 1039, 1042   (1994).

A layperson is competent to report on the onset and continuity of his current symptomatology. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

The Veteran asserts that his right ear hearing loss is related to service. During a May 2004 VA examination, he reported that he was an expert marksman during service and fired M-16s and an M-79 shoulder-mount grenade launcher. He reported that he was exposed to noise from jackhammers, core drills, boiler rooms, and generators on a regular basis aboard ship. He reported that during combat situations, he was near incoming rounds and rockets. 

The Veteran's service treatment records are silent for right ear hearing loss, and the Veteran does not assert otherwise. His service personnel records, specifically, his service separation form, his DD-214, indicates that he is in receipt of the Combat Action Ribbon. An undated service personnel record that corrected his DD-214 indicates that the Veteran is also in receipt of the Purple Heart. The Board concedes that the Veteran experienced acoustic trauma in service as a result of his military duties. He has offered competent testimony as to his in-service experiences with noise exposure and symptoms of decreased bilateral hearing acuity, corroborated by service records indicating that he was awarded medals denoting involvement in combat situations; there is no indication that the Veteran is not credible. See Layno.

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (cycles per second) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

At the time of the April 2011 VA examination, the Veteran reported that he first noticed hearing loss during service, after being near explosions. Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 15, 15, 15, 25, 30, measured at 500, 1000, 2000, 3000, and 4000 Hertz. Speech recognition ability was 100 percent in the right ear. Based upon these results, there was no evidence of an auditory threshold of 40 decibels or greater in the right ear, auditory thresholds for at least three of the specified frequencies of 26 decibels or greater, or speech recognition scores of less than 94 percent; and the Veteran's right ear hearing loss did not meet the VA requirements for consideration as a disability. 38 C.F.R. § 3.385.

At the time of the April 2011 VA examination, the examiner, after consideration of the Veteran's in-service and post-service noise exposure, opined that the Veteran's hearing loss was at least as likely as not related to service. The examiner reasoned that the Veteran's narrative of his noise exposure events was compelling and that his hearing was normal at the time of his enlistment and no hearing test was performed at the time of his service separation exam and a hearing loss thus may have been present at the time of separation from service. 

While the RO, in its June 2011 decision, denied the Veteran's claim on the basis that his right ear hearing loss did not meet the VA requirements to be considered a disability, the Board notes that the Veteran underwent private audiological evaluation in February 2011. It appears that the RO considered the private treatment report and determined that such was inadequate for rating purposes. Indeed, as discussed below, the February 2011 private treatment report does not include a controlled speech discrimination test (Maryland CNC), as is required in order to consider a hearing evaluation for rating purposes. 38 C.F.R. § 4.85(a). However, the Board is not rating the severity of the Veteran's right ear hearing loss at present, as the claim before it is for service connection, and may determine if his right ear hearing loss meets the VA requirements to be considered a disability based on the audiometric testing results provided. 38 C.F.R. § 3.385. 

In February 2011, during private audiological treatment, objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 20, 25, 20, 25, 40, measured at 500, 1000, 2000, 3000, and 4000 Hertz. Based upon these results, there is evidence of an auditory threshold of 40 decibels or greater in the right ear in at least one of the specified frequencies and the Veteran's right ear hearing loss meets the VA requirements for consideration as a disability. 38 C.F.R. § 3.385.

Based on the forgoing, there is probative evidence of current right ear hearing loss that meets the VA requirements for consideration as a disability under 38 C.F.R.      § 3.385 and probative evidence of in-service acoustic trauma. The VA examiner, in April 2011, provided a positive etiological opinion. The Board thus finds that service connection for right ear hearing loss is warranted. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Kidney and Adrenal Gland Disabilities

The Veteran asserts, in his June 2012 claim, that his kidney and adrenal gland disabilities, are related to service, specifically, to his exposure to herbicides and/or asbestos. On VA examination in January 2013, the Veteran was diagnosed with a renalcortical cyst and benign small bilateral adrenal lesions with the appearance of adenomas. 

As noted above, the Veteran's service personnel records indicate that he arrived in the Republic of Vietnam in November 1970 and that he is in receipt of the Purple Heart and Combat Action Ribbon. The Veteran's service separation document, his DD-214, indicates that his military occupational specialty (MOS) in the United States Navy was utilities service mechanic. In a May 2002 Memorandum regarding asbestos claims, referred decisionmakers to a Navy Job Titles (Ratings) and Probability of Exposure chart indicating that it was highly probable that those service members working in utilities were exposed to asbestos. The Board thus concedes in-service exposure to herbicides and asbestos. 

The Veteran's service treatment records are silent for any kidney or adrenal gland disabilities the Veteran does not assert otherwise. To the extent that any party asserts that the Veteran's renalcortical cyst is a calculi of the kidney, there is no evidence that such was manifest to a compensable degree within one year of service, or by November 1973, or that he has experienced symptoms of such continuously since separation from service in November 1972; and the Veteran does not assert otherwise. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, 1337-39.

The Veteran's renalcortical cyst and small bilateral adrenal lesions with the appearance of adenomas, are not disabilities listed in 38 C.F.R. § 3.309(e), disabilities presumed related to herbicide exposure. VA thus sought an etiological opinion as to whether such are related to in-service exposure to herbicides. Combee, 34 F.3d 1039, 1042.

On VA examination in January 2013, the Veteran was diagnosed with a renalcortical cyst. The examiner opined that such was less likely than not a result of exposure to herbicides or asbestos. The examiner stated there is no medical literature to support a relationship between a renal cyst and exposure to herbicides or asbestos. The examiner opined that adrenal adenomas were not a result of exposure to herbicides or asbestos, as there was no medical literature to support a relationship between adrenal adenomas and exposure to herbicides or asbestos. The examiner cited medical literature that a renal cyst is a fluid collection in the kidney, the majority of which are benign, simple cysts that can be monitored and not intervened upon. The examiner cited medical literature that adrenal adenomas are common, and are often found on CT scan of the abdomen, and are usually not the focus of investigation; they are usually incidental findings. The examiner also recited medical literature that there was no information that suggested a relationship between exposure to asbestos or herbicides and the development of renal cyst or adrenal adenoma, and reported that other medical literature review was also consistent with these opinions.

The January 2013 VA opinion was based on a review of the claims file and the examiner offered a reasonable medical basis for their conclusions. Absent probative evidence to the contrary, the Board is not in a position to further question the opinion. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this case, there is no evidence of record to support the conclusion that the Veteran's kidney and adrenal gland disabilities are related to his service, including his presumed exposure to herbicides and/or asbestos. The Board notes that the Veteran has expressed his firm belief that exposure to herbicides and/or asbestos caused his kidney and adrenal gland disabilities. However, there is no indication that the Veteran is able to determine if his in-service exposures caused such disabilities. Thus, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, his is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Thus, the Board finds that the Veteran's lay assertions, no matter how sincere, are not competent or sufficient and are not probative evidence in the present case.

The Board has considered the applicability of the benefit of the doubt doctrine. 38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49, 53. However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for kidney and adrenal gland disabilities, to include as secondary to herbicide and/or asbestos exposure. As such, that doctrine is not applicable in the instant appeal and the claims must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of acid burns to the eyes, to include as secondary to herbicide exposure, is reopened, and the appeal is granted to this extent only.

New and material evidence having not been received, the request to reopen the claim for service connection for bilateral perforation, tympanic membrane, is denied.

New and material evidence having been received; the claim of entitlement to service connection for right ear hearing loss is reopened and service connection for right ear hearing loss is granted.

New and material evidence having been received, the claim of entitlement to service connection for a sinus disability, to include as secondary to asbestos exposure, is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a skin disability, to include as secondary to herbicide exposure, is reopened, and the appeal is granted to this extent only.

Service connection for a kidney disability, to include as secondary to herbicide and/or asbestos exposure, is denied.

Service connection for an adrenal gland disability, to include as secondary to herbicide and/or asbestos exposure, is denied.


REMAND

Residuals of Acid Burns to the Eyes

The Veteran asserts that his bilateral eye disabilities are related to service. On general VA examination conducted to evaluate any disabilities related to exposure to herbicide in June 1983, the Veteran complained about his eyes and stated that they would become red and itchy and burn when exposed to bright lights and chlorine. He claimed that such was a residual of exposure to herbicides, and also reported that on one occasion during service drain cleaner got in his eyes. In his July 2013 Substantive Appeal, the Veteran asserted that he believed that his problems with his eyes were a result of a traumatic brain injury (TBI) from the explosions to which he was exposed while under attack in Vietnam. He also asserted that his light sensitivity was the result of the in-service acid burns to his eyes and snow blindness while he served in Alaska.

As discussed above, the Board has conceded in-service herbicides exposure. The Veteran's service treatment records dated in January 1969 indicate that the Veteran reported no relief related to his eyes and he presented with eyes that appeared very large and "eerie." Physical examination of the eyes was negative for conjunctivitis or exudate, and his irises and corneas were clear. In January 1969, the Veteran's vision was 20/20, bilaterally, and he was qualified for diving. Service treatment records dated in May 1970 indicate that the Veteran complained that he had possible burns to both eyes, as he got some drain dissolvent in his eyes. Physical examination revealed that the conjunctiva was red and irritated, bilaterally. The treatment provider noted the specific active ingredient in the cleaner used by the Veteran and washed his eyes with saline. Slit lamp evaluation revealed a rather large ulceration at the inferior limbus in the right eye and a very small ulceration at the inferior limbus in the left eye. The treatment provider reported that both injuries appeared to be superficial and treated the Veteran with lavage and boric acid paste. On two occasions in May 1970, the Veteran presented for follow-up treatment and was treated with ointment and his eyes were redressed. The Veteran's October 1972 service separation examination was silent for any bilateral eye disabilities and indicates that his vision was 20/20, bilaterally.

VA treatment records dated in March 2006 indicate that the Veteran underwent surgical repair of a vitreous hemorrhage of the left eye. VA treatment records dated in January 2009 indicate that the Veteran underwent surgical repair of a visually significant cataract, left eye. VA treatment records dated in February 2010 indicate that the Veteran presented for optometric treatment and was diagnosed with pseudophakia of the left eye, non-significant cataract of the right eye, epiretinal membrane of the left eye, and compound hyperopia and astigmatism with presbyopia, bilaterally. 

On VA examination in April 2011, the examiner opined that the Veteran's bilateral eye disabilities were less likely related to in-service ulcerations in the cornea and offered sufficient rationale. However, the examiner did not render an etiological opinion that considered the Veteran's assertions that his bilateral eye disabilities were related to in-service exposure to herbicides or in-service snow blindness. The examiner did not have the opportunity to consider the Veteran's assertion that his bilateral eye disabilities were a result of his claimed in-service TBI. On remand, the AOJ should obtain an adequate etiological opinion as to the Veteran's bilateral eye disabilities. 
Disability Characterized by Blood in the Urine

The Veteran asserts, in his June 2012 claim, that his kidney disability, blood in the urine, and adrenal gland disability, are related to service, specifically, to his exposure to herbicides and/or asbestos. However, in his April 2013 NOD, the Veteran asserted that his urine in the blood was part of his kidney and adrenal gland disabilities. 

As discussed above, the Board has conceded in-service exposure to herbicides and asbestos. It remains unclear to the Board if the Veteran has a disability characterized by blood in the urine. On VA examination in January 2013, the Veteran was diagnosed with a renalcortical cyst and benign small bilateral adrenal lesions with the appearance of adenomas, and noted a history of VA treatment records demonstrating microhematuria, or blood in the urine. The examiner, however, did not opine that the Veteran's microhematuria, or blood in the urine, was indeed a laboratory finding related to his kidney and adrenal gland disabilities, or a symptom of a separate disability. On remand, the AOJ should obtain an opinion as to whether the Veteran has a disability characterized by blood in the urine, apart from his renalcortical cyst and benign small bilateral adrenal lesions with the appearance of adenomas, and if so, whether such is related to service, specifically, his in-service exposure to herbicides and asbestos.

Sinus Disability

In a January 2011 statement, the Veteran asserted that his sinus disability is related to service and reported many in-service exposures, including dust from concrete, asbestos, sand, road dirt, septic systems, waste chemicals, lead, solder, flux, fumes from cutting oil, fre-ons, ammonia, solvents, and gun powder. At the time of the Veteran's July 2013 Substantive Appeal, he asserted that he experienced sinus problems after he quit smoking. 

The Veteran's service treatment records dated in January 1969 indicate that he was treated for an upper respiratory infection. In April 1969, the Veteran complained of a sore throat. In September 1970 and October 1971, he complained of a sore throat. In March 1972, the Veteran complained of a sore throat and a head cold and was diagnosed with an upper respiratory infection. In March 1972, he complained of a sore throat. In April 1972, the Veteran underwent a tonsillectomy. In October 1971 and May 1972, the Veteran complained of a sore throat. His October 1972 service separation examination was silent for a sinus disability. 

During a private occupational examination in April 1976, the Veteran reported his smoking history to include one-half of one pack per day. On VA examination in October 1980, the Veteran's sinuses were unremarkable. On general VA examination conducted to evaluate any disabilities related to exposure to herbicide in June 1983, the Veteran reported that he smoked 20 cigarettes per day for four years. Physical examination revealed that the Veteran's nose was blocked on both sides.  

On VA psychiatric examination in April 1985, the Veteran reported a history of in-service recurrent upper respiratory infections, tonsillectomy and adenoidectomy. On VA examination in November 1987, the Veteran reported sinus problems. In March 1988, the Veteran was hospitalized for an unrelated condition and reported sinus problems since 1985, and he reported a smoking history of one-pack per day. VA treatment records dated in May 1988 indicate that the treatment provider reported that the Veteran was a heavy smoker and the Veteran complained of sinus congestion; and that chest and sinus X-ray examinations were negative, and there was a negative examination of the sinus, without active pulmonary disease. During VA hospitalization for an unrelated condition in November 1988, the Veteran was given medication for an upper respiratory infection and sinus congestion. VA treatment records dated in March 1989 indicate that the Veteran complained of chronic sinus problems, and the treatment provider noted that prior sinus X-ray examination was within normal limits. The Veteran was diagnosed with possible allergy versus stress versus sinus infection, although mucus was clear. In June 1989, during VA treatment, the Veteran's nasal drainage was still present. During VA psychiatric treatment in September 1994, a diagnosis of chronic sinusitis was entered as an Axis III diagnosis. During VA treatment in February 1995, the Veteran reported one week of nasal congestion, and reported in-service asbestos exposure. The treatment provider noted a prior history of frontal sinusitis by X-ray examination and diagnosed the Veteran with probable recurrent sinusitis. In June 1995, the Veteran presented for VA treatment with a history of allergic rhinitis and complained of constant congestion and clear drainage. He was diagnosed with nasal congestion, sinusitis by history. During VA treatment in September 1995, the Veteran was diagnosed with chronic sinusitis/rhinitis, likely second to vasomotor rhinitis, and the treatment provider noted the Veteran's smoking history and report of in-service exposure to asbestos and herbicides. During private treatment in February 2011, the Veteran reported a nine-pack year smoking history and physical examination was silent for sinus tenderness. 

On VA examination in April 2011, the examiner noted the Veteran's assertion that his sinus condition is related to asbestosis as well as his history of comorbid chronic tobacco use. The examiner noted that the Veteran's service treatment records were silent for evidence of chronic treatment, as he was underwent acute treatments only; and normal X-ray examinations results were of record through 1996. The examiner noted a 2005 diagnosis of chronic allergic rhinitis with steroid inhaler prescribed. The examiner opined that no service cause of the Veteran's sinus disability could be posited, as his service treatment records were unremarkable and there was no evidence of sinus infection in years. The Veteran currently complained of some drainage issues, without current sinus pressure. The examiner noted a current normal nose and sinus exam, without X-ray examination needed. The examiner concluded that the Veteran's current symptoms are more likely than not related to his continued and many years of smoking, as no chronic sinus condition has even been treated in past, just allergic irritant rhinitis; and his current symptoms were less likely than not related to any in-service service complaints or asbestos exposure. 

The examiner appears to have based the negative etiological opinion, at least in part, on the conclusion that the Veteran has only been treated for allergic rhinitis post-service. Such is not borne by the record, as discussed above, the Veteran was diagnosed with sinusitis during VA treatment in September 1995, and such was included in his Axis III diagnoses during psychiatric treatment in September 1994. Also, the examiner did not render an opinion, with rationale, as to whether the Veteran's sinus disability was related to in-service asbestos exposure. The examiner simply concluded that the Veteran's current symptoms were more likely related to his history of smoking. Further, the examiner did not render an opinion as to whether the Veteran's sinus disability is related to the other in-service exposure reported by the Veteran, to include dust from concrete, asbestos, sand, road dirt, septic systems, waste chemicals, lead, solder, flux, fumes from cutting oil, fre-ons, ammonia, solvents, and gun powder. As such, the AOJ should obtain a sufficient etiological opinion as to the Veteran's sinus disability. 

Skin Disability

The Veteran asserts that his skin disability is related to service. In an August 2004 statement, the Veteran reported that he was first treated for his skin disability during service in Vietnam. In a January 2005 statement, the Veteran reported that he had skin problems in Vietnam, living in dirt without showers, and being bit by insects and sand fleas. He reported that he had infected pores, and lanced boils and cysts during service and reported the same to VA in 1973. In a January 2005 statement, one of the Veteran's fellow service members reported that during service in Vietnam, they were exposed to insect bites and had to bathe in salt water from rivers; and that they had open sores that were slow to heal in the tropical climate.

His service treatment records dated in May 1969 indicate that the Veteran presented with skin irritation under the left arm and the toes of both feet and was diagnosed with tinea pedis. In August 1971, the Veteran presented with clear fluid-filled vesicles in the legs, the onset of which was one or two days prior. He complained of slight itching and dry skin over the area. The treatment provider reported that the Veteran was a student diver and used communal wool socks in diving school, however, no other students complained of similar symptoms. His service treatment records dated in February 1972 indicate that the Veteran presented with pain and swelling from an insect bite, and was diagnosed with possible lymphangitis and cellulitis. The Veteran sought treatment on two occasions in April 1972 for dog bites on the lower legs. In May 1972, the Veteran reported itching at the site of a dog bite on the left lower extremity and was diagnosed with irritation/reaction to a dog bite. His October 1972 service separation examination was silent for a skin disability.

On VA examination in October 1980, the Veteran presented without dystrophic changes to skin and nails, tinea pedis, or hair pattern problems. VA treatment records dated in January 1981 indicate that the Veteran reported a history of pruritic papular rash on the buttocks, with heat. Physical examination revealed a few papules and open comedones on the back, and a clear face and chest. There were hyperpigmented plaques on the foot. The treatment provider determined that there was no evidence of conglobata acne. On VA examination in June 1983, the Veteran reported that he developed a generalized skin eruption during service in Vietnam, and reported that he had been treated since. He reported that he had since developed some eruptions on the arms, gluteus, and groin. Physical examination revealed very minimal follicular eruption on the lower gluteus, minimal folliculitis on the upper inner thighs and upper arms. The Veteran was diagnosed with minimal folliculitis, not due to herbicide exposure. During VA treatment in April 1989, the Veteran presented with folliculitis, and in June 1989, he reported taking medication for the same. In August 1989, the Veteran reported chronic folliculitis since service in Vietnam, now under good control, and was diagnosed with chronic folliculitis. VA treatment records dated in October 1989 indicate that the Veteran had continued skin problems on his buttocks and legs, with a total of 20 or 30 pustules perifollicular.

VA treatment records dated in January 2004 indicate that the Veteran presented with a 30+ year history of acneform lesions on the buttocks and legs, without family history. Physical examination revealed rare inflammatory papules, mostly deep, with numerous post inflammatory hyperpigmentation of the back, buttocks, and legs from prior inflamed lesions. He was diagnosed with symptoms consistent with recurrent acneform eruption and suggestion of hidradenitis/conglobata. VA treatment records dated in March 2011 indicate that the Veteran presented with lipomata, growing lesions, a possible lipoma on back, a history of folliculitis in Vietnam, and was diagnosed with folliculitis, mild to focally moderated on the buttocks and thighs, a probable lipoma on the lower abdomen, and multiple benign cysts on the back, most with overlying puncta. In April 2011, he presented with multiple cysts on the back, with a history of persistent folliculitis previously treated with medications with positive results, but no resolution. Physical examination revealed a healing lesion on the middle of the low back, without clinical evidence of recurrence, folliculitis, mild to focally moderated on the buttocks and thighs, a probable lipoma on the abdomen, and multiple benign cysts on the back, most with overlying puncta.

On VA examination in April 2013, the examiner noted a diagnosis of folliculitis as of March 2011 and perhaps earlier. The Veteran complained of skin problems since service, and referred to such as chloracne, infected cysts, and plugged pores, and he attributed such to poor hygiene in Vietnam and exposure to chemicals, including herbicides. The examiner noted that the Veteran's dermatological treatment began in 2004, and has been constant over the years, with a pilonidal cyst excised in the early 1980's. 

Physical examination revealed dermatitis, on the back there were scattered, well demarcated nevi, lentigo, cherry hemangiomas, two small black comedones, and seborrheic keratosis in the midline of the lower back. No active lesions were seen	 on the back. No folliculitis was seen. There were prominent sebaceous glands visualized about the anus and on the anoderm, none inflamed or draining, and there were no active lesions on the buttocks or perianal area. There were prominent sebaceous glands present on the scrotum, none draining or inflamed, and there were no active scrotal lesions. No folliculitis was seen in the groin or perineum. No lesions were seen on the thighs or lower legs. No lesions were seen on the face, neck, or hands. There was a well-healed uncomplicated surgical scar left posterior shoulder from a recent sebaceous cyst excision.

The examiner provided a negative etiological opinion, and reasoned that the Veteran's in-service vesicles in the shins were a minor self-limited condition, likely related to some irritant scuba training, and the various lesions present are common, benign, and generally asymptomatic, and there were no lesions suggestive of folliculitis found. The examiner noted that the folliculitis found present in June 1983 was related to pressure from leather items in the Veteran's pockets. 

It does not appear, however, the VA examiner, in April 2013, offered an opinion as to whether the Veteran's skin disability was related to in-service exposure to herbicides. While a VA examiner opined that the Veteran's folliculitis in June 1983 was not related to herbicides, that opinion was not adequate, as the examiner did not provide a rationale. It also appears that the VA examiner considered the Veteran's in-service vesicles in the shins and did not consider the Veteran's recorded in-service complaints related to dog and insect bites, tinea pedis, or his lay statements, and those of his fellow service member, as to unhygienic conditions in Vietnam and sores, infected pores, and lanced boils and cysts. On remand, the AOJ should obtain an adequate etiological opinion as to the Veteran's skin disability.

Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran asserts that his peripheral neuropathy of the bilateral upper and lower extremities is related to service. In a December 2010 statement, the Veteran asserted that his peripheral neuropathy of the bilateral upper and lower extremities was related to his in-service exposure to herbicides. In his July 2013 Substantive Appeal, the Veteran asserted that his peripheral neuropathy was not related to alcohol dependence, as he had not had alcohol in nine to ten years and still has symptoms of peripheral neuropathy. He reported that he drank off and on during service, but that mainly, he did not drink. 

His service treatment records are silent for any neurological complaints related to the extremities, and the Veteran does not assert otherwise. His October 1972 service separation examination was silent for a disability characterized by neurological complaints of the extremities. 

VA treatment records dated in January 1983 indicate that the Veteran was admitted for alcohol dependence and psychiatric issues. In March 1983, the Veteran was admitted for the same, with the addition diagnosis of mixed substance abuse. In August 1986, the Veteran was admitted for alcohol dependence and psychiatric issues. VA treatment records dated in February 2011 indicate that the Veteran complained of burning in the legs and thighs and numbness in the fingers. He reported that he believed such to be peripheral neuropathy from service in Vietnam. He was diagnosed with neuropathy of the hands and feet. Later VA treatment records in February 2011 indicate that the Veteran reported the presence of his symptoms for six to seven years, possibly longer. Electromyography (EMG) was non-diagnostic but suggestive of early peripheral neuropathy of mixed type. The treatment provider diagnosed the Veteran with the same and noted that the cause of such was unclear, and that the risk factors included a history of alcohol dependence and herbicide exposure.

On VA examination in April 2011, the examiner reported that there was no evidence of peripheral neuropathy within one year of herbicide exposure and no resolution of the same within two years of its onset. The examiner reported that the onset of the Veteran's disability was six to seven years ago, with numb and burning hands and feet. The examiner noted that EMG was positive for early peripheral neuropathy, mixed type. The examiner noted that the etiology of such was unclear, and there was a long prior history of alcohol dependence. 

The examiner concluded that the Veteran's peripheral neuropathy was less likely related to service and more likely related to an idiopathic cause or an alcohol-related cause. In an April 2013 opinion, a VA examiner opined that the Veteran's peripheral neuropathy was also not related to his in-service dog bites, as the details of such did not indicate any nerve injury and had there been nerve injury, the residual damage would be confined to the motor or sensory components of that specific nerve(s), and there is no indication of any such residual in the well documented treatment records. The examiner concluded that there was no creditable medical explanation which would support a nexus between the dog bites and alleged peripheral neuropathy in this case. While the examiner reported that the Veteran's peripheral neuropathy was not present within one year of herbicide exposure and there was no resolution of the same within two years of its onset, the examiner did not opine as to whether the Veteran's peripheral neuropathy is related to the Veteran's in-service exposure to herbicides to include whether such meets the regulatory definition of early onset peripheral neuropathy. On remand, the AOJ should obtain a sufficient opinion as to the etiology of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.




Increased Rating for Left Ear Hearing Loss

The Veteran contends he is entitled to a compensable rating for his left ear hearing loss. By a June 2011 rating decision, the RO continued the noncompensable rating assigned to the Veteran's left ear hearing loss. The Veteran was afforded a VA examination in April 2011. However, by the Board decision herein, service connection for right ear hearing loss is granted. The Veteran is now service connected for bilateral hearing loss and his disability will be rated as such. Therefore, the AOJ should institute the Board's grant of service connection for right ear hearing loss and rate the Veteran's now bilateral hearing loss appropriately.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the VA examiner who conducted the April 2011 VA examination of the Veteran's bilateral eye disabilities, or a suitable substitute. If any examiner determines that an additional examination is required, so schedule the Veteran. Advise the examiner that the Veteran's in-service exposure to herbicides and combat service is conceded. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral eye disabilities, including, but not limited to, surgical repair of a vitreous hemorrhage of the left eye, surgical repair of a visually significant cataract of the left eye, pseudophakia of the left eye, non-significant cataract of the right eye, epiretinal membrane of the left eye, were incurred in service, or are otherwise related to service, specifically considering his in-service:  (1) exposure to herbicides; (2) service in snowy conditions in Alaska; (3) January 1969 eye complaints; (4) May 1970 eye injury; and (5) claimed TBI from explosions during combat. The examiner should also consider the Veteran's November 1995 intercurrent injury wherein he was hit in the left eye with a branch and was diagnosed with a contusion of the left eye. 

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's refractive errors, including, but not limited to, bilateral compound hyperopia and astigmatism with presbyopia, were subject to, or aggravated by, a superimposed disease or injury during service, specifically, his in-service:  (1) exposure to herbicides; (2) service in snowy conditions in Alaska; (3) January 1969 eye complaints; (4) May 1970 eye injury; and (5) claimed TBI from explosions during combat, which results in additional disability. The examiner should also consider the Veteran's November 1995 intercurrent injury wherein he was hit in the left eye with a branch and was diagnosed with a contusion of the left eye.

2. Forward the Veteran's claims file to the VA examiner who conducted the January 2013 VA examination of the Veteran's kidney and adrenal gland disabilities, or a suitable substitute. If any examiner determines that an additional examination is required, so schedule the Veteran. Advise the examiner that the Veteran's in-service exposure to herbicides and asbestos is conceded.

The examiner should opine as to whether the Veteran has a disability characterized by his laboratory finding of microhematuria, or blood in the urine, beyond that of his renocortical cyst and benign small bilateral adrenal lesions with the appearance of adenomas, and if so, whether it is at least as likely as not (at least a 50 percent probability) that such is related to service, specifically, his in-service exposure to herbicides and asbestos. 

3. Forward the Veteran's claims file to the VA examiner who conducted the April 2011 VA examination of the Veteran's sinus disability, or a suitable substitute. If any examiner determines that an additional examination is required, so schedule the Veteran. Advise the examiner that the Veteran's in-service exposure to asbestos. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sinus disability, including, but not limited to, sinusitis and allergic rhinitis, were incurred in service, or are otherwise related to service, specifically considering his in-service:  (1) exposure to asbestos; (2) claimed exposure to dust from concrete, asbestos, sand, road dirt, septic systems, waste chemicals, lead, solder, flux, fumes from cutting oil, fre-ons, ammonia, solvents, and gun powder ; (3) treatment for upper respiratory infections in January 1969 and March 1972; (4) complaints of a sore throat in April 1969, September 1970, and October 1971, March 1972, and May 1972; and (5) tonsillectomy in April 1972. The examiner should also consider the Veteran's smoking history and his VA and private treatment history of sinus symptoms and diagnoses of allergic rhinitis and sinusitis; as well as his lay statements of continued sinus symptoms after he quit smoking.

4. Forward the Veteran's claims file to the VA examiner who conducted the April 2013 VA examination of the Veteran's skin disability, or a suitable substitute. If any examiner determines that an additional examination is required, so schedule the Veteran. Advise the examiner that the Veteran's in-service exposure to herbicides and combat service is conceded. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's skin disability, including, but not limited to, dermatitis and folliculitis, were incurred in service, or are otherwise related to service, specifically considering his in-service:  (1) exposure to herbicides; (2) unhygienic conditions in Vietnam, including bathing in river water; (3) May 1969 diagnosis of tinea pedis and presentation with skin irritation under the left arm and the toes of both feet; (4) his August 1971 complaint of clear fluid-filled vesicles with slight itching and dry skin over the area; (5) his February 1972 possible lymphangitis and cellulitis  related to pain and swelling from an insect bite; and (6) his April 1972 and May 1972 treatment for skin irritation related to dog bites. The examiner should also consider the Veteran's lay statements as to the conditions of his service in Vietnam, and his in-service and post-service skin symptoms.

(b) The examiner should confirm of the any of the Veteran's skin disabilities have been diagnosed to include chloracne or other acneform disease consistent with chloracne, specifically considering his symptoms consistent with recurrent acneform eruption and suggestion of hidradenitis/conglobata, noted during VA treatment in January 2004.

5. Forward the Veteran's claims file to the VA examiner who conducted the April 2013 VA examination of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, or a suitable substitute. If any examiner determines that an additional examination is required, so schedule the Veteran. Advise the examiner that the Veteran's in-service exposure to herbicides is conceded. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has peripheral neuropathy of the upper and/or lower extremities (and to include early onset peripheral neuropathy as defined by applicable regulation) that was incurred in service, manifest to a compensable degree within one year of service, or is otherwise related to service, specifically considering his in-service exposure to herbicides. The examiner should also consider the Veteran's alcohol dependence and his lay statements that he experienced symptoms of his peripheral neuropathy after he quit drinking. 

6. Institute the Board's grant of service connection for right ear hearing loss and rate the Veteran's now service-connected bilateral hearing loss appropriately.

The claims file, to include a copy of this remand, should be made available to the examiners for review in conjunction with the opinions or examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinion cannot be provided without resorting to mere speculation, the examiners should so state and explain why an opinion cannot be provided without resorting to mere speculation.

7. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


